DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

22. (Currently amended) The apparatus of claim 1 wherein the leading edge of each of the fences is axially positioned, relative to the leading edge of an adjacent one of the corresponding turbine blades or turbine vanes, in a range of -30% to less than 30% of the chord dimension of the adjacent one of the turbine airfoils.

The amendment was made to correct a typo in a newly presented claim before allowance.


Allowable Subject Matter
Claims 1-3, 5-7, 9-13, and 15-23 are allowed.
As described in the interview summary from 22 March 2021, limiting the fence span and leading edge location would overcome the previously presented prior art. Specifically, the only option where Pirker has the leading edges of the fence aligned with the leading edge of the adjacent airfoil is with a fence that also has the trailing edge aligned, meaning that in all situations the trailing edge of the fence must be aligned with the trailing edge of the adjacent blade. As the current new limitations prevent this structure, the Pirker reference has been overcome by the current claims. No other pieces of art were found that provided the limitations of the fence having a constant thickness with concave and convex sides, as most art in this area provides airfoil shaped fences. Because of this, no modifications were found to be obvious and the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745